Citation Nr: 1218766	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include asbestosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to July 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing in November 2010, and a transcript from such hearing has been associated with the claims file.  

In December 2010, this matter was remanded by the Board for further development.  In this decision, the Board noted that the RO adjudicated the first issue as service connection for entitlement to asbestosis.  However, the Veteran had described general symptoms affecting the lungs and indicated that his providers may have diagnosed additional lung disorders.   Therefore, the Board recharacterized the issue as service connection for a lung disorder, to include asbestosis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

After the most recent supplemental statement of the case, the Veteran submitted a statement and articles in connection with his claims.  This evidence was not accompanied by a waiver of initial RO consideration.  However, as this matter is being remanded, a separate remand for RO consideration is not required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board notes that this matter was remanded in December 2010 for additional development, including numerous additional medical records from VA and private providers.  On remand, the Appeals Management Center (AMC) diligently worked to associate the requested records with the Veteran's claims file or, in the alternative, document in the claims file that such records could not be obtained.  One record, however, appears to have been overlooked.  A review of the file indicates that the Veteran signed an authorization, allowing VA to attempt to obtain records from a government position he referred to in the November 2010 hearing, pertaining to the Veteran's hearing difficulties, to include a pre-employment physical and audiograms.  The Veteran identified the employer as the USAF Aeronautical Chart and Information Center in St. Louis, Missouri.  The Veteran indicated that the agency had changed names and phone numbers.  However, there does not seem to have been any attempt by the AMC to ascertain the new name of the agency or request records from this employer.  See 38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

In addition, the Board in December 2010 requested that the Veteran be afforded a VA examination to, among other things determine the nature and etiology of any current lung disorder, to include asbestosis.  If there was no current asbestosis diagnosed, the examiner was to identify any other current lung disorder.  The Veteran was afforded a VA examination dated in August 2011.  The Veteran reported symptoms of shortness of breath and was noted to have pleural plaques on CXR per B reader imaging study.  The examiner found no current objective evidence for asbestosis, but did not go further to identify or rule out another lung disease.  Upon remand, the examiner should be requested to identify any other current lung disorder and opine whether such disorder was caused by the Veteran's military service.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, the Veteran in a January 2012 statement, indicated that he was being seen by a Dr. M.W. in Ocala, Florida.  Upon remand, these records should be associated with the Veteran's claims file.  Updated records form the Gainesville VA Medical Center should be associated with the Veteran's claims file and the Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include records pertaining to the Veteran's hearing difficulties, to include a pre-employment physical and audiograms, from the USAF Aeronautical Chart and Information Center in St. Louis, Missouri or any successor agency.  This should also include updated records of the Veteran's treatment records at the Gainesville VA Medical Center.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Forward the claims file, including a copy of this remand, to the August 2011 VA examiner for an addendum report.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the August 2011 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disability.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Identify any current lung disorder, other than asbestosis, and state the diagnosis.  If there are no current lung disorders, other that asbestosis, please state that as well. 

(b)  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed lung disorder, other than asbestosis, was incurred in or aggravated by the Veteran's active duty service, including asbestos exposure?  Did such disorder have its onset within one year of service?  Please comment on any prior medical opinions of record.

Any opinion offered by the examiner(s) must be accompanied by a complete rationale, which should reflect consideration of all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner(s) should indicate such in the report(s) and explain why a non-speculative opinion cannot be offered.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



